Russell, C. J.
Motions for new trial based upon newly discovered testimony are not favored by law, and a new trial should not be granted upon this ground when it is plain that the evidence alleged to be newly discovered could, by the exercise of ordinary diligence, have been, produced at the trial. In the present case the court did not err in determining that the defendant could, by the exercise of ordinary diligence, have discovered and produced at the trial the testimony which .after conviction was brought to. light by post-mortem diligence.

Judgment affirmed.


Broyles, J., not presiding.